Citation Nr: 0115386	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-06 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to special monthly compensation based on the 
claimed loss of use of the lower extremities.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1979.  

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1999 decision by the RO.  

The Board notes the veteran was scheduled for a hearing at 
the RO before a local Hearing Officer in May 2000, but 
canceled the hearing.  He was also scheduled to appear at the 
RO and testify at a video conference hearing conducted from 
Washington, D.C. by a Member of the Board in November 2000, 
but canceled that hearing as well.  



REMAND

The veteran asserts that he is entitled to special monthly 
compensation based on loss of use of both lower extremities.  
His service-connected disabilities include that of herniated 
nucleus pulposus, with clinical polyradiculopathy at L5-S1, 
rated as 60 percent disabling.  He also has been assigned a 
total disability rating based on individual unemployability 
due to his service-connected disability, effective on 
September 16, 1998.  

The record contains several recent private and VA medical 
reports concerning the severity of the veteran's service-
connected low back disability.  On a February 1999 VA 
neurological examination, he had reported to have normal knee 
and ankle jerks (except for absent left ankle jerk), 
decreased pinprick on both feet and minimal loss of strength 
in the lower extremities.  In the impression, the examiner 
stated that there was intractable and unrelenting pain 
associated with the low back disability.  

In a July 1999 statement, a VA doctor indicated that, despite 
numerous medical and surgical interventions, the veteran had 
intractable and unrelenting pain from his low back 
disability.  The doctor also recommended an electric 
scooter/wheelchair for mobility because the veteran was 
unable to complete community ambulation and required 
assistance to stand up.  

On an October 1999 VA examination, the veteran was diagnosed 
with clinical polyradiculopathy at L5-S1, two disc 
herniations and pain that was intractable and unrelenting and 
consistent with a failed back syndrome for which he had 
undergone extensive interventions.  On that examination in 
regard to the lower extremities, there was weakness, reduced 
pinprick, minimal reflexes (but absent at the left ankle), 
and evidence of incoordination in his gait.  There was also 
limitation in regard to the veteran's desire to lift his legs 
onto the examination table, but with encouragement the 
examiner noted that he completed it.  

In a December 1999 letter, Raymond Kraynak, D.O., stated that 
the veteran was incapable of using his legs for driving, that 
steps were impossible for him to get up and down (unless he 
crawled on hands and knees) and that he would not be able to 
eat or shower but for his wife's help.  

In an April 2000 letter, Dr. Kraynak stated that the veteran 
had lost the use of his legs and suffered from such 
limitations as follows:  inability to stand, bathe, or dress 
without help; inability to remain in one position longer than 
20 to 30 minutes due to muscle spasm, cramping and extreme 
pain radiating from the low back down the legs to the feet; 
and inability to bend or stretch to retrieve objects.  The 
doctor stated that the veteran relied on a wheelchair around 
the house and on a scooter outdoors.  

On a May 2000 VA neurological examination, the examiner noted 
that the evaluation was complicated by the veteran's severe 
pain, that he seemed able to lift his legs briefly which 
caused severe back pain, and that he was reluctant to perform 
any lower leg movements.  The examiner stated it was unclear 
whether the veteran's difficulty walking was strictly 
neurologic in basis (she doubted it), and she suspected that 
there was a component of deconditioning due to weakness of 
abdominal musculature (the veteran's history was significant 
for intra-abdominal surgery with severe scarring on the 
abdomen and loss of abdominal musculature).  The examiner 
also opined that the veteran might have developed 
arachnoiditis or a disc herniation at a higher lever, and she 
recommended a thoracic MRI, lumbar CT scan, and an EMG.  The 
veteran subsequently underwent an EMG (the report is not of 
record).  

In a June 2000 statement following a VA EMG, a VA doctor 
concluded that there was no clinical or electrodiagnostic 
evidence of loss of function of the lower extremities in 
relation to the veteran's herniated nucleus pulposus with 
polyradiculopathy at L5-S1 (i.e., there was not complete 
paralysis of the lower extremities, footdrop or trophic or 
circulatory disturbances confirming complete paralysis of one 
or both lower extremities).  The doctor added that, in 
addition to having chronic pain, the veteran had evidence on 
clinical examination consistent with psychosomatic overlay.  

In an October 2000 office note, David Allen, M.D., stated 
that the veteran had significant weakness in both lower 
extremities, numbness in the right foot, absent reflexes and 
an inability to walk (he said the veteran presented in a 
wheelchair).  

After reviewing the foregoing medical records, it appears 
there is some ambiguity over whether the claimed loss of use 
of the lower extremities (e.g., his inability to walk) are 
due strictly to his service-connected low back disability.  
VA doctors, for example, have suggested that his problems 
might not be completely neurologic in basis (i.e., there may 
be some component of deconditioning of abdominal muscles, 
arachnoiditis, or psychosomatic overlay) or that his problems 
might involve disc herniation at a higher level.  

Therefore, it is the Board's judgment that the veteran should 
undergo additional VA examinations to clarify the severity of 
his service-connected low back disability and to determine 
whether he is experiencing loss of use in the lower 
extremities attributable solely to the service-connected low 
back disability.  

The RO should also seek to obtain all the veteran's treatment 
records, private and VA, concerning his service-connected low 
back disability since 1999.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  This includes the VA EMG report of May 2000.  

Because of the recent change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is also required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers (VA or non-VA) where he has 
been treated since 1999 for his service-
connected low back disability.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file.  This 
includes, but is not limited to, updated 
VA medical records, particularly an EMG 
report from the VA dated in May 2000.  

2.  The RO then should arrange for VA 
examinations in neurology and psychiatry 
in order to determine the current 
severity of the veteran's service-
connected herniated nucleus pulposus with 
clinical polyradiculopathy at L5-S1, and 
to ascertain whether the functional 
limitations in the lower extremities are 
attributable solely to the service-
connected low back disability and not to 
some other disability (e.g., 
deconditioning of abdominal muscles, 
arachnoiditis, disc herniation at a 
higher level, or psychosomatic overly, as 
has been suggested by VA doctors).  All 
indicated studies should be performed in 
this regard.  The claims folder should be 
provided to the examiners for review 
prior to the evaluations.  Based on their 
review of the case, the examiners should 
specifically comment on whether the 
veteran has experienced the loss of use 
of one or both lower extremities as the 
result of his service-connected low back 
disability, whereby no effective function 
remained other than that which would be 
equally well served by an amputation 
stump with prosthesis.  A complete 
rationale for any opinion expressed must 
be provided.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim for 
special monthly compensation.  The RO in 
this regard must ensure that all 
notification and development action 
required by the Veterans Claims and 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  If the benefit sought 
on appeal remains denied, then a 
Supplemental Statement of the Case should 
be issued to the veteran and his 
representative, and they should be given 
an opportunity to respond thereto.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




